DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9-10, 12-13 and 16-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0022544 to Turner.	As to claim 1, Turner discloses a handheld dispenser for an enteral fluid, the dispenser comprising: a flexible body portion providing a reservoir for the enteral fluid (tubular body, 52, preferably manufactured from a flexible material, [0028]) the flexible body portion comprising a flexible wall material compatible with the enteral fluid (enteral nutrition, [0002]); and ii) an outlet (port, 56) in fluid communication with the reservoir of the flexible body portion and connectable with a feeding tube (feeding tube, 10, Figure 10); wherein the dispenser does not have an inlet providing fluid communication access to the reservoir (chambers, 59 are prefilled with a desired amount of fluid and the closed end is factory sealed, [0034]). 	As to claim 2, Turner discloses the dispenser wherein the dispenser is pre-filled with an enteral fluid selected from nutrients and pharmaceuticals (prefilled with desired amount of fluid, [0034]). by hand (Figure 3).	As to claim 17, Turner discloses the dispenser wherein the flexible body portion has a tube format (tubular body, 52, [0028]).	As to claim 18, Turner discloses the dispenser wherein the outlet has an ENfit connection capability (luer connector, 56, [0029]).	As to claim 19, Turner discloses a method for administering an enteral fluid to a subject, the method comprising: attaching the outlet of the dispenser of claim 1 to a port of a feeding tube, wherein the dispenser further comprises an enteral fluid prefilled in the reservoir of the flexible body portion, and putting pressure on the flexible body portion of the dispenser to press the enteral fluid through out the outlet, and into the feeding tube (when the tubular body 52 is squeezed, rolled or otherwise compressed, the fluid is driven toward the connection end, [0028] and Figure 3).	As to claim 20, Turner discloses a method for supplementing an enteral nutritional product with an enteral fluid, the method comprising: attaching the outlet of the dispenser to a port of a feeding .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0022544 to Turner in view of US 2004/0191263 to Hageman.	As to claims 3-6, Turner discloses enteral nutrients (food, [0004]).  Turner fails to disclose that the nutrients are selected from compositions comprising fatty acids and lipids, including LC-PUFA, or EPA, in formulated form.  Hageman discloses an analogous enteral composition comprising fatty acids and lipids [0038] including LC-PUFA or EPA [0008], in formulated form.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide nutrients comprising fatty acids and lipids, including LC-PUFA, or EPA, in formulated form to prevent sepsis in patients receiving long-term tube feeding (abstract and [0036]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0022544 to Turner.  	As to claim 8, Turner discloses the invention as claimed, but fails to disclose the dispenser having a volume of 1 to 30 ml.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dispenser having a volume of 1 to 30ml, since determining the volume to provide adequate nutrients in one dosage requires routine skill in the art.
Claims 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0022544 to Turner in view of US 5,372,578 to Kriesel. 	As to claim 11, Turner fails to disclose the dispenser wherein a first compartment of the flexible body portion is pre-filled with an enteral fluid selected from nutrients and pharmaceuticals and a second compartment is prefilled with a washing medium, a second enteral fluid different from the enteral fluid of the first compartment, or with a lipase. Kriesel discloses an analogous dispenser wherein the first compartment is prefilled with an enteral fluid selected from nutrients and pharmaceuticals (Column 2, lines 24-32), a second enteral fluid different from the enteral fluid (flow of gasses between the atmosphere and the interior of the liquid delivery apparatus: Column 5, lines 21-23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dispenser of Turner with a first compartment of the flexible body portion that is prefilled with an enteral fluid selected from nutrients and pharmaceuticals and a second compartment prefilled with a washing medium, a second enteral fluid different from the enteral fluid of the first compartment, or with a lipase so that an even outflow of solution from the apparatus is obtained. 	As to claim 14, Turner discloses the dispenser except wherein the wall material of the dispenser comprises a multibarrier layer.  Kriesel discloses an analogous dispenser wherein the wall material of the dispenser comprises a multibarrier layer (Column 2, lines 26-27).  It would have been obvious to one of .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0022544 to Turner in view of US 5,372,578 to Kriesel, further in view of US 2004/0191263 to Hageman.	As to claim 22, Turner discloses the invention as claimed except wherein the flexible wall material of the flexible body portion has a multilayer barrier structure and comprises at least one oxygen barrier material layer. 	In analogous prior art, Kriesel discloses a multilayer barrier structure and comprises at least one oxygen barrier material layer (Column 2, lines 26-27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Turner with the step of providing the flexible wall material of the flexible body portion with a multilayer barrier structure and comprising at least one oxygen barrier material layer, as taught by Kriesel, to provide the method of Turner with a wall material that protects the enteral fluid from oxidation to provide an aseptically sealed, oxygen impermeable, moisture-proof, microorganism-impermeable dispenser (Column 2, lines 27-30).	The modified method of Turner fails to disclose the dispenser further comprising: an enteral fluid prefilled in the reservoir of the flexible body portion, the enteral fluid comprising a nutrient .
Response to Arguments
Applicant’s arguments, see the pre-conference decision, filed 2/5/2021, with respect to the rejection(s) of claim(s) 1-21 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Turner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BRANDY S LEE/Primary Examiner, Art Unit 3783